Case 2:11-cr-00127-DBH Document 274 Filed 01/04/21 Page 1 of 6                     PageID #: 1898




                          UNITED STATES DISTRICT COURT
                                    DISTRICT OF MAINE


    UNITED STATES OF AMERICA,                       )
                                                    )
                                                    )
    V.                                              )     CRIM. NOS. 2:17-CR-52-DBH-01
                                                    )       AND 2:11-CR-127-DBH-01
    ANTHONY ALMEIDA,                                )
                                                    )
                               DEFENDANT            )


         DECISION AND ORDER ON MOTION FOR COMPASSIONATE RELEASE


           I sentenced Anthony Almeida III in a CARES Act video proceeding on

July 29, 2020, to 130 months in prison for a drug trafficking conspiracy with

two years concurrent for violating his supervised release on a previous

counterfeit currency conviction.1 That was a sentence that both the defendant

and the government proposed and agreed to. The 130 months was a substantial

reduction from the Guideline range of 262 to 327 months. In granting his motion

to have his sentencing by videoconference during the pandemic, I noted:

                Mr. Almeida does not want any further delay in his
                sentencing for the following reasons, which I quote from his
                motion:
                    i) according to the CDC Almeida is a member of a class
                    of persons subject to a higher risk of severe illness or
                    death should he be exposed to COVID-19;
                    ii) he has the potential to receive more appropriate
                    medical care while in the custody of the Federal BOP;
                    iii) while he is facing a mandatory minimum sentence of
                    10 years, based on his risk factors and the length of time
                    he has served in custody, he is a candidate to
                    immediately apply for compassionate release from BOP.


1The Second Revised Presentence Report stated that Almeida had been detained in federal
custody since July 21, 2017, so it is likely that the supervised release violation part of the prison
sentence has been satisfied.
Case 2:11-cr-00127-DBH Document 274 Filed 01/04/21 Page 2 of 6                   PageID #: 1899



               For these and other reasons enumerated during the
               conference of Counsel, Mr. Almeida respectfully requests
               that his sentence hearing be expedited and scheduled via
               video.

Order on Def.’s Mot. for Sentencing Via Video, July 23, 2020, No. 2:17-cr-52-

DBH-1 (ECF No. 272) (footnotes omitted). I said then in that Order, “I make clear

to counsel now and will make clear to Mr. Almeida at sentencing that I have no

influence over the BOP’s compassionate release program, and at the conference

of counsel I expressed some skepticism whether his application would be

successful.” Id. at n.5. I repeated that warning directly to Almeida at sentencing.

       Almeida is now incarcerated at FCI Berlin (he had requested assignment

to FMC Devens, a medical center) and is not getting the medical treatment he

hoped for. He has also been unsuccessful in getting compassionate release from

BOP. So he has moved this court for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A) on the basis of extraordinary and compelling reasons. Counsel

has been appointed to represent him. Almeida currently is projected for release

October 13, 2026, and eligible for home detention April 13, 2026. (ECF No. 290-

18). The BOP reports that FCI Berlin currently has 2 inmates and 3 staff positive

for COVID-19 and 7 inmates and 0 staff who have recovered. See BOP, COVID-

19 Cases, Federal Bureau of Prisons (last updated Dec. 31, 2020),

https://www.bop.gov/coronavirus/.2

       As amended by the First Step Act, the compassionate release provision

allows a judge, without a BOP motion, to reduce a sentence where “extraordinary



2I have considered all the filings the parties have made, including the recent health care records
and the status of COVID-19 at FCI Berlin. (ECF No. 295).

                                                                                                2
Case 2:11-cr-00127-DBH Document 274 Filed 01/04/21 Page 3 of 6                 PageID #: 1900




and compelling reasons warrant such a reduction.”3 I have previously ruled that

the Sentencing Commission’s Guideline policy statement on this provision,

1B1.13 cmt. n.1(A), which the Commission has not changed to reflect the First

Step Act,4 “provides helpful guidance” but “is not ultimately conclusive given the

statutory change.”        United States v. Fox, No. 2:14-cr-03-DBH, 2019 WL

3046086, at *3 (D. Me. July 11, 2019), aff’d, No. 19-1785 (1st Cir. July 23, 2020)

(“the district court did consider other relevant circumstances not specifically

enumerated in the guidelines”).5            The Second, Fourth, Sixth, and Seventh

Circuits have gone further and ruled that the Guideline policy statement applies

only to motions brought by the Director of the Bureau of Prisons, not to motions

for relief brought by defendants, and that nothing limits judges’ discretion in

considering “the full slate of extraordinary and compelling reasons that an

imprisoned person might bring before them in motions for compassionate

release.” United States v. Brooker, 976 F.3d 228, 235-37 (2d Cir. 2020); accord

United States v. McCoy, 981 F.3d 271, 281-83 (4th Cir. 2020); United States v.

Jones, 980 F.3d 1098, 1108-11 (6th Cir. 2020); United States v. Gunn, 980 F.3d

1178, 1180 (7th Cir. 2020).

       I   proceed     therefore    to   assess     whether     Almeida      has    presented

“extraordinary and compelling reasons” for me to order his early release.

Although the government challenges the seriousness of Almeida’s medical



3 Almeida has met the requirement that 30 days pass after the Warden receives his request. 18
U.S.C. § 3582(c)(1)(A).
4 The Commission currently lacks a quorum to amend the Guidelines.
5 I note that the government seems to believe that the Fox appeal is still pending, see Gov’t’s

Resp. at 8 n.1 (ECF No. 292), and chooses to ignore the growing number of circuit decisions that
say the Guideline policy statement is inapplicable to motions brought by prisoners.
                                                                                              3
Case 2:11-cr-00127-DBH Document 274 Filed 01/04/21 Page 4 of 6       PageID #: 1901




conditions, I find that collectively, in the presence of the coronavirus pandemic,

they meet the “extraordinary and compelling reasons” standard of 18 U.S.C.

§ 3582(c)(1)(A). Setting aside a history of heart murmur, Almeida suffers from

asthma, hypertension, and Graves’ disease with resulting hyperthyroidism.

      But seriousness of the medical conditions is not the end of the analysis in

determining whether a motion for compassionate release should be granted.

According to the statute, I must also consider “the factors set forth in section

3553(a) to the extent that they are applicable.” 18 U.S.C. § 3582(c)(1)(A). The

following factors from the statute are pertinent here: “the nature and

circumstances of the offense and the history and characteristics of the

defendant”; “the need for the sentence imposed . . . to reflect the seriousness of

the offense, to promote respect for the law, and to provide just punishment for

the offense; . . . to afford adequate deterrence to criminal conduct; . . . [and] to

protect the public from further crimes of the defendant”; and “the need to avoid

unwarranted sentence disparities among defendants with similar records who

have been found guilty of similar conduct.” 18 U.S.C. § 3553(a).

    The nature and circumstances of the offense.

      The offenses for which I sentenced Almeida were a significant drug

trafficking conspiracy involving heroin, methamphetamine, and cocaine, with a

10-year mandatory sentence at a minimum, and for engaging in that crime and

moving out of state without permission while he was on supervised release for

his previous counterfeit currency conviction. Almeida’s Guideline range was 262

to 327 months for the drug conspiracy. In short, the offense was extremely

serious.
                                                                                  4
Case 2:11-cr-00127-DBH Document 274 Filed 01/04/21 Page 5 of 6      PageID #: 1902



    The history and characteristics of the defendant and protecting
    the public from further crimes of the defendant.

      At Almeida’s sentencing, a number of family and community members

expressed their support for him; Almeida himself showed significant efforts to

improve while he was in presentence detention. But I cannot ignore that Almeida

has a significant criminal history (Category VI) starting at age 18 in 2001 and

continuing until the current offenses.     His serious violations of supervised

release following imprisonment by this court attest to the risk he poses. I want

to believe that he finally has learned to control his criminal impulses, but his

risk of recidivism is high.   I say that without meaning to impugn his good

intentions at this stage; but good intentions are not enough to erase the history.

    Avoiding Unwarranted Sentence Disparities.

      As he did at sentencing when he advocated the 130-month sentence I

imposed, Almeida points to the sentences co-conspirators received. But he adds

the new factor that his supplier in the drug conspiracy, originally sentenced in

Connecticut to 48 months in prison, has been released by his sentencing judge

on compassionate release grounds (due to asthma) after seven months. In that

case, the government did not object to the motion for compassionate release. See

United States v. Echevarria, Nos. 3:17-cr-44 (MPS), 3:06-cr-269 (MPS), 2020 WL

2113604 (D. Conn. May 4, 2020), attached to Almeida’s motion (ECF No. 290-6).

      It is exceedingly difficult to compare defendants’ sentences given the

number of variations that are possible in history, recidivism, deterrence needs,

danger to the public, etc. That difficulty only increases in comparing the bases

for compassionate release. For the reasons I have explained, I find that Almeida

                                                                                 5
Case 2:11-cr-00127-DBH Document 274 Filed 01/04/21 Page 6 of 6      PageID #: 1903




remains at serious risk of continued criminal conduct.       The compassionate

release of his supplier does not change my evaluation.

      In his initial pro se motion for compassionate release, Almeida argued in

addition that he suffered a sentencing disparity because the government later

offered a two-level Guideline variance in its sentencing recommendation to

defendants who agreed to conduct sentencing via video. Mot. for Compassionate

Release at 12-13 (ECF No. 285). However, the government does not offer that

proposed reduction in every case, and Almeida’s sentence was already greatly

reduced, by agreement, from his Guideline range.

      I do not find unwarranted sentence disparity.

    The need to reflect the seriousness of the offense, promote respect for
    the law, provide just punishment, and afford adequate deterrence.

      Given what I have recounted, and considering the additional factors of

offense seriousness, respect for the law, just punishment, and adequate

deterrence, I cannot justify releasing Almeida at this early stage of his

imprisonment.

      The motion for compassionate release is DENIED.

      SO ORDERED.

      DATED THIS 4TH DAY OF JANUARY, 2021

                                            /S/D. BROCK HORNBY
                                            D. BROCK HORNBY
                                            UNITED STATES DISTRICT JUDGE




                                                                                6
